               Case 1:11-cv-01196-AWI-SAB Document 68 Filed 09/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                      EASTERN DISTRICT OF CALIFORNIA

 9

10       JOHNNY AVILA, JR.,                                         Case No. 1:11-cv-01196-AWI-SAB

11                        Petitioner,                               DEATH PENALTY CASE

12               v.                                                 FINDINGS AND RECOMMENDATION
                                                                    RECOMMENDING GRANTING
13       RON DAVIS, Warden of California State                      PETITIONER’S MOTION TO DISMISS
         Prison at San Quentin,                                     PETITION AS MOOT
14
                          Respondent.1                              (ECF No. 67)
15
                                                                    FOURTEEN (14) DAY DEADLINE TO
16                                                                  OBJECT

17

18
                Petitioner, Johnny Avila Jr., was convicted and sentenced to death in Fresno County
19
     Superior Court on March 21, 1995. The judgment of conviction and sentence was affirmed by
20
     the California Supreme Court on December 21, 2006. The United States Supreme Court denied
21
     the petition for writ of certiorari on March 26, 2007. Petitioner’s state habeas petition was
22
     denied on June 15, 2011. On July 19, 2011, Petitioner initiated this action by filing requests for
23
     appointment of counsel, stay of execution, and in forma pauperis status. On June 14, 2012,
24
     Petitioner, through counsel, filed his federal habeas petition pursuant to 28 U.S.C. § 2254. On
25
     September 7, 2012, these proceedings were stayed for state exhaustion. The exhaustion petition
26
27
     1
         Pursuant to Fed. R. Civ. P. 25(d), Ron Davis, Warden of San Quentin State Prison, is substituted as Respondent in
28 place of his predecessor wardens.
                                                                1
            Case 1:11-cv-01196-AWI-SAB Document 68 Filed 09/02/20 Page 2 of 2


 1 filed in the California Supreme Court remains pending.

 2          On August 25, 2020, counsel for Petitioner filed a motion to dismiss the petition filed in

 3 this action as moot, based upon Petitioner’s death on June 26, 2020. The motion attaches

 4 Petitioner’s certificate of death as Exhibit A thereto.

 5          As this Court has observed:

 6          Federal courts have jurisdiction to hear cases and controversies. U.S. Const. art.
            III, § 2. An actual controversy must exist between the parties throughout all
 7          stages of the proceeding. Alvarez v. Smith, –––U.S. ––––, ––––, 130 S.Ct. 576,
            580, 175 L.Ed.2d 447 (2009). An action becomes moot when the issues “are no
 8          longer ‘live,’ ” i.e., when the “parties lack a legally cognizable interest in the
            outcome.” Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d
 9          491 (1969). I[n] these habeas proceedings the relief sought, i.e., petitioner’s
            immediate release from custody, is unique to the petitioner himself and cannot be
10          transferred. “In other words, the claims [are] extinguished upon [a] petitioner’s
            death and no party can be substituted for him.” Pennewell v. Carey, No. 2:06–
11          cv0598 JKS EFB, 2008 WL 1860166, at *1 (E.D. Cal. Apr.23, 2008) (citing Fed.
            R. Civ. P. 25(a)). “Because petitioner’s death renders this case moot, the petition
12          for writ of habeas corpus should be dismissed as moot.” Garceau v. Woodford,
            399 F.3d 1101 (9th Cir.2005). See also Dove v. United States, 423 U.S. 325, 96
13          S.Ct. 579, 46 L.Ed.2d 531 (1976) (dismissing a certiorari petition because
            petitioner had died); Griffey v. Lindsey, 349 F.3d 1157 (9th Cir.2003) (dismissing
14          a petition for writ of habeas corpus as moot because petitioner had died).
15 Germino v. Marshall, No. CIV S-08-3010, 2010 WL 5393907, at *1 (E.D. Cal. Dec. 21, 2010).

16          Accordingly, it is hereby recommended that the motion to dismiss the petition be granted

17 and that this action be dismissed as having been rendered moot by Petitioner’s death. These

18 Findings and Recommendation will be submitted to the United States District Judge assigned to

19 the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days after the
20 filed date of these Findings and Recommendation, Respondent may file written objections with

21 the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

22 Recommendation.” Any failure to file objections within the specified time may result in the

23 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014), citing

24 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991).

25
     IT IS SO ORDERED.
26
27 Dated:      September 1, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                     2
